Citation Nr: 0829042	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the right upper extremity.

2. Entitlement to service connection for residuals of a cold 
injury to the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a  March 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In March 2008, the Board remanded for 
further development. 


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a cold 
injury to the right upper extremity related to service.

2.  The veteran does not currently have residuals of a cold 
injury to the left upper extremity related to service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the right upper extremity 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Residuals of a cold injury to the left upper extremity 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, November 2007, and 
April 2008, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In March 2006, November 2007, and April 
2008, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated twice in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Analysis

The veteran contends that he experienced frostbite injuries 
to his hands in service, and that he continues to experience 
the residuals of those injuries.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no current medical 
evidence of residuals of a cold injury to the right or left 
upper extremity.  An October 2007 VA treatment record noted 
that the veteran reported burning and tingling pain in his 
hands and feet, worse with cold temperatures.  The entry 
notes that he had never tried medication for those 
complaints.  The veteran was assessed with "neuropathy/frost 
bite residuals," and prescribed medication.  However, on 
multiple VA examinations, the examiners failed to find any 
residuals of cold injury of the upper extremities.  

On VA examination in January 2005, the examiner noted among 
his observations that the veteran did not have amputations of 
any tissue, tissue loss, Raynaud's phenomenon, hyperhidrosis, 
numbness, causalgia, ulceration or breakdown, skin cancer, 
limitation of motion, skin color change, skin thickening, 
edema, sleep disturbances, numbness, tingling, burning, or 
excessive sweating.  The examiner concluded that the veteran 
did not have any evidence of frostbite residuals affecting 
the hands.  

Pursuant to the Board's March 2008 remand, VA afforded the 
veteran another examination in May 2008.  Noting the 
veteran's statement that he had pain in his hands when 
exposed to the cold or direct air conditioning; the examiner 
observed that the veteran did not have recurrent fungal 
infections related to a cold weather injury, breakdown or 
ulceration of frostbite scars, disturbances of nail grown, 
skin cancer in chronic ulcers or scars, limitation of motion, 
changes in skin color, abnormal skin thickening or thinning, 
or associated sleep disturbances.  Additionally, the veteran 
did not have atrophy, edema, numbness, tingling, burning, 
excessive sweating, pain during the examination, or any 
neural or physical deficits.  The examiner concluded that 
there were no identifiable physical findings indicating 
residuals of cold injury on the veteran's upper extremities, 
and that his vascular and neurologic status were normal at 
the time of the evaluation.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the VA examination reports finding that the 
veteran did not show any residuals of cold injury of the 
upper extremities have more evidentiary weight than the 
October 2007 VA treatment record.  The VA examiners conducted 
extensive evaluations of the veteran and offered a thorough 
report of their examination findings.  Also, when the veteran 
complained of his feet and hands in October 2007, it is 
unclear whether the diagnosis of neuropathy/frost bite 
residuals that was noted applied to the feet, hands, or both.  
Additionally, the May 2008 VA examination report is the most 
contemporaneous evaluation of the current nature of the 
veteran's upper extremities.  There are no other treatment 
records to further support the finding that the veteran has a 
current disability.  If the veteran had any residual 
disability at any point, it appears to have been acute and 
transitory, and resolved without residuals.  Without 
probative evidence demonstrating a current diagnosis of 
residuals of a cold injury to the upper extremities, there is 
no basis to grant service connection for such.  See 38 C.F.R. 
§ 3.304(f).  

The veteran's representative asserts that the veteran was not 
offered an evaluation during cold weather when his disability 
presents itself.  However, the Board notes that VA evaluated 
the veteran initially in January 2005 and again May 2008.  He 
has, thus, been afforded examinations in various climate 
conditions, including a cold weather one.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a cold injury to the upper 
extremities related to service) because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cold injury to the 
right upper extremity is denied.

Service connection for residuals of a cold injury to the left 
upper extremity is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


